FILED
                                                                                                  JUN 21 2011
                                     UNITED STATES DISTRICT COURT                          Clerk, U S 01 tr·
                                     FOR THE DISTRICT OF COLUMBIA                         Courts tor the ~,~~~~ oBtaock',uptcy
                                                                                                                      o umbla


                                            )
         PERCY L. JETER,                    )
                                            )
                   Plaintiff,               )

              v.
                                            )
                                            )                    Civil Action No.
                                                                                             11       11~~
                                            )
         FEDERAL BUREAU OF PRISONS, et ai., )
                                            )
                   Defendants.              )
         ----------------------------)

                                           MEMORANDUM OPINION

                 This matter comes before the Court upon review of plaintiff s application for leave to

         proceed in forma pauperis and pro se complaint. The application will be granted but the

         complaint will be dismissed.

                 The instant complaint is substantially similar to that filed in Jeter v. Fed. Bureau of

         Prisons, No. 11-0996 (JEB), and it will be dismissed as duplicative.

                 An Order consistent with this Memorandum Opinion is issued separately on this same

         date.




                                                       United States District Judge
         DATE:




     /
I~